J-A15024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NATIONSTAR MORTGAGE, LLC                      IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                   v.

CHRIS INCH AND CHRISTINE INCH


                          Appellants               No. 1556 MDA 2016


               Appeal from the Order Entered August 26, 2016
              In the Court of Common Pleas of Lebanon County
                     Civil Division at No(s): 2010-02320

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                     FILED NOVEMBER 03, 2017

     Appellant Chris Inch, acting pro se, appeals from the order granting

summary judgment in favor of Nationstar Mortgage, LLC, in its mortgage

foreclosure action against him. Upon review, we vacate and remand.

     This case relates to a mortgage created on August 13, 2007. The

mortgage document lists Chris Inch and Christine Inch, owners of real

property located at 801 West Cherry Street in Palmyra, as the borrowers,

and Members 1st Federal Credit Union as the lender. The mortgage and

accompanying promissory note specify that the borrowers owe the lender

$131,200 plus interest.

     On September 24, 2010, the mortgage was assigned to Ocwen Loan

Servicing, LLC, which then sued the Inches for default. On January 11, 2012,

Ocwen filed a motion for summary judgment, which the trial court denied on
J-A15024-17


June 6, 2012.1 On March 31, 2013, the mortgage was assigned to

Nationstar.2 On March 18, 2015, Christine Inch executed a consent

judgment, and on March 25, 2015, judgment was entered against her.3

        On April 1, 2016, Nationstar filed another motion for summary

judgment. Chris Inch (hereinafter, “Inch”) responded on May 13, 2016. Inch

argued that whether he took out a mortgage or signed the mortgage

document and note remained an issue of material fact,4 and he attached to

his opposition a report by Gary Michaels of “Mortgage Defense Systems,”

dated May 12, 2016 (the “Michaels Report”). The Michaels Report concluded

that the signatures of the Inches were digitally inserted onto the mortgage

and note.

        After briefing, on August 26, 2016, the trial court entered summary

judgment in favor of Nationstar. In its opinion accompanying the order

granting the motion, the court explained that it was Inch’s burden to rebut

the presumption that the signatures are authentic and that, although

Nationstar provided evidence supporting the authenticity of the signatures

and the validity of the mortgage, Inch “has not produced any evidence
____________________________________________
1 The order and opinion are dated June 5, 2012, but were docketed on
June 6, 2012.
2   A praecipe to substitute the party plaintiff was filed on October 1, 2013.
3The judgment order is dated March 26, 2013, but was filed on March 25,
2013.
4 Inch had previously raised this argument in his Answer and New Matter
and in his response to Nationstar’s first motion for summary judgment.


                                           -2-
J-A15024-17


regarding his denial of signing the documents that contain his signature.”

Trial Ct. Op., 8/26/16, at 6. On September 20, 2016, Inch filed a motion for

reconsideration, which the court denied on September 23, 2016.5

        Inch filed a notice of appeal on September 21, 2016,6 and he filed a

pro se appellate brief with this Court on February 2, 2017. Inch’s brief fails

to conform in substantial part to the requirements in the Rules of Appellate

Procedure.7 Among other things, the brief does not include a statement of

the questions that he raises on appeal, see Pa.R.A.P. 2116 — a significant

defect because that statement defines the issues that we must address to

afford relief. In light of this noncompliance, we could dismiss Inch’s appeal.

See Pa.R.A.P. 2101. Upon review of Inch’s brief, however, we discern one

issue that he seeks to raise that is capable of our review. The third sentence

of Inch’s brief reads:

        The problems occurred when [the trial judge] took it upon
        himself to ignore the Professional Forensic Document
____________________________________________
5   The order is dated September 22, 2016.
6  The trial court did not order a 1925(b) Statement of Errors Complained of
on Appeal. In lieu of a 1925(a) opinion, the trial court presented the opinion
filed on August 26, 2016, explaining its grant of summary judgment.

7 All litigants must comply with our rules. Pro se litigants are no exception.
See Wilkins v. Marsico, 903 A.2d 1281, 1284–85 (Pa. Super. 2006)
(“Although this Court is willing to liberally construe materials filed by a pro
se litigant, pro se status confers no special benefit upon the appellant. To
the contrary, any person choosing to represent himself in a legal proceeding
must, to a reasonable extent, assume that his lack of expertise and legal
training will be his undoing”; citations omitted), appeal denied, 918 A.2d
747 (Pa. 2007).


                                           -3-
J-A15024-17


      examination performed by Mr. Gary Michaels of Mortgage
      Defense Systems and illegally granted a Summary Judgment
      against Chris Inch and in favor of Nationstar Mortgage LLC
      through the conspiratorial enterprise of the Plaintiffs for
      knowingly and intentionally misrepresenting material evidence
      and the concealment and destruction of securities instruments
      and the forged and fraudulently creation of new instruments in
      an effort to illegally take possession of the Inch property.

Inch’s Brief at 1-2. Inch therefore questions whether the trial court erred by

not considering the Michaels Report when it granted Nationstar’s motion for

summary judgment.

      Our review of a grant of summary judgment is guided by the

following:

         Rule of Civil Procedure 1035.2 provides that any party may
      move for summary judgment whenever there is no genuine issue
      of any material fact as to a necessary element of the cause of
      action, or concerning any defense which could be established by
      additional discovery or expert report. When reviewing a grant of
      summary judgment, an appellate court may disturb the trial
      court’s order only if there has been an error of law or a clear or
      manifest abuse of discretion. Our scope of review is plenary in
      this matter, and we apply the same standard for summary
      judgment as the trial court employs. We must view the record in
      favor of the non-moving party and resolve all doubts as to the
      existence of a genuine issue of material fact in favor of the non-
      movant.

Cunningham v. McWilliams, 714 A.2d 1054, 1056 (Pa. Super. 1998)

(quotation marks and citations omitted), appeal denied, 734 A.2d 861 (Pa.

1999); see also Pa.R.C.P. 1035.2.

      Here, the record reflects that Inch presented the Michaels Report to

the trial court. However, the trial court’s order and opinion make no mention

of it; instead, the trial court states that summary judgment is appropriate

                                    -4-
J-A15024-17


because Inch has not presented “any evidence” to support the fact at issue.

We are therefore unable to discern whether the court considered the Report

and whether it viewed the evidence in a light most favorable to Inch, the

non-moving party. It may be that the trial court did not consider the Report

because it concluded that the Report was not properly before it — a reason

intimated by Nationstar during the summary judgment briefing.8 But the trial

court does not say that, and its reasons for not considering the Report are

not apparent.

       Accordingly, we vacate the order granting summary judgment and

remand so that the trial court may address the evidence proffered by Inch.

Cf. Eaddy v. Hamaty, 694 A.2d 639, 644 (Pa. Super. 1997) (vacating order

granting summary judgment for correct application of summary judgment

rules).

       Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2017
____________________________________________
8 We render no decision as to whether the trial court was obligated to
consider the Report, or whether, for example, discovery rules precluded its
consideration. Nothing within our decision bars the trial court from again
granting summary judgment.


                                           -5-